Rosellini, J.
(concurring in part and dissenting in part)— I concur with the majority that by the provisions of RCW 51.12.110 an elective adoption employer and his elective adoption workman are subject to all the benefits and detriments of the workmen’s compensation act. However, this fact should not bar such an employee from maintaining a personal injury suit against a third-party employer covered *509by the act who is engaged in extrahazardous employment at the time of the accident. My dissent in the case of Hand v. Greyhound Corporation, 49 Wn. (2d) 171, 299 P. (2d) 554, fully expresses my reason for this conclusion.
The 1957 legislature adopted the reasoning of the Hand dissent by enacting chapter 70, Laws of 1957, § 23, p. 279, which removes the immunity proviso of RCW 51.24.010.
Therefore, I would reverse the judgment.